Citation Nr: 1720255	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  11-17 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from June 1972 to August 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this case should take into consideration the existence of this electronic record.

In September 2013, the Veteran testified in a Videoconference Board hearing before the undersigned Acting Veterans Law Judge.  A copy of the hearing transcript is located in the Veteran's file on the Virtual VA system.

In May 2014, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In a June 2015 rating decision, the RO denied service connection for sleep apnea.  Pursuant to a July 2015 Notice of Disagreement, via VA Form 21-0958, the Veteran was provided a Statement of the Case in November 2015.  Although the Veteran submitted a VA Form 9 (Substantive Appeal) in December 2015, it is clear from the Veteran's statements that he continued to disagree with the November 2015 Supplemental Statement of the Case pertaining to the appeal of a TDIU.  Here, the Veteran did not perfect the appeal of service connection for sleep apnea with a timely Substantive Appeal; therefore, this issue (service connection for sleep apnea) is not in appellate status, and is not before the Board.  

In July 2016, the Veteran submitted a VA Form 21-4138, Statement in Support of Claim, stating the intention to discharge Disabled American Veterans as representative.  A claimant may revoke a power of attorney or discharge an attorney at any time.  38 C.F.R. § 14.631(f)(1) (2016).  As the Veteran has not appointed a new power of attorney, the Veteran shall proceed pro se at this time.  The appeal (entitlement to a TDIU) is REMANDED to the AOJ.


REMAND

The Veteran contends that he cannot retain (maintain) substantially gainful employment due to the service-connected disabilities, particularly to include the service-connected headaches and right knee disabilities.  VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of the service-connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with the veteran's education and occupational experience.  38 U.S.C.A. §§ 3.340, 3.341, 4.16 (2016); VAOPGCPREC 75-91.

A threshold requirement for eligibility for a TDIU under 38 C.F.R. § 4.16(a) is that, if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

Pursuant to the May 2014 Board Remand, the issue of a TDIU was adjudicated in a January 2015 rating decision and was subsequently readjudicated in March 2015, May 2015, July 2015, and November 2015 Supplemental Statements of the Case.  In considering the Veteran's appeal for a TDIU, the Board acknowledges that the Veteran has undergone numerous VA examinations of the service-connected disabilities, most recently in August 2007 and December 2011 for the right knee and headaches, respectively.  None of the VA examinations, however, include an opinion regarding the Veteran's employability based on a full assessment of the Veteran's service-connected disabilities.  In short, there is no medical opinion that considers all of the Veteran's service-connected disabilities as a totality as to whether the Veteran is employable.  See Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  Therefore, remand is required to obtain an opinion regarding whether the totality of the Veteran's service-connected disabilities render him unemployable.

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for review by a VA vocational or similar specialist, if possible, to assist in determining the current functional effect of the service-connected disabilities on the Veteran's ability to obtain or maintain substantially gainful employment.  The entire electronic record, to include on VBMS and Virtual VA, should be made available to the vocational specialist.

The VA examiner should offer the following opinion:

Is it as likely as not (a 50 percent probability or greater) that the Veteran is unable to secure or maintain substantially gainful employment solely as a result of the combined functional effect of the service-connected disabilities?  The VA examiner must comment on the functional effect of the Veteran's service-connected disabilities on the ability to work (disregarding the effects of any disabilities that are not service connected), indicating what functions or types of employment would be inconsistent with or would be precluded, and what types of employment, if any, would remain feasible despite the service-connected disabilities.

The Veteran is service connected for headaches, right knee instability, right knee arthritis, hearing loss, and tinnitus.

The VA examiner should set forth a rationale underlying any conclusions drawn or opinions expressed.

2. After completion of the above and any additional development deemed necessary, readjudicate the issue of a TDIU.  If the determination remains adverse to the Veteran, he and the representative, if any, should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
T. D. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



